 

ADAMIS PHARMACEUTICALS CORPORATION 10-K [admp_10k-123116.htm]

 

 

Exhibit 10.85

 

Loan No. 5000279900

 

MARCH 2017 AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS MARCH 2017 AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “March 2017
Amendment”) is entered into this ___ day of March, 2017, with an effective date
of March 31, 2017, by and between BEAR STATE BANK, N.A., a national banking
association (“Lender”), and ADAMIS PHARMACEUTICALS CORPORATION, a Delaware
corporation (“Borrower”).

 

WHEREAS, Lender extended a business loan to Borrower, in the initial amount of
Two Million and No/100 United States Dollars ($2,000,000.00) (the “Loan”), as
set forth in that certain Loan and Security Agreement by and between Lender and
Borrower dated March 2016 (collectively, with all previous amendments thereto,
including without limitation, that certain Amendment to Loan and Security
Agreement dated November 3, 2016, the “Loan Agreement”); and

 

WHEREAS, Borrower and Lender desire the Loan Agreement be amended as set forth
in this March 2017 Amendment, but that all other terms, conditions, and
provisions of the Loan Agreement remain in full force and effect solely except
as set forth in this March 2017 Amendment;

 

WHEREAS, Borrower hereby intends to and by execution hereof ratifies and affirms
Borrower’s unqualified and unconditional liability on all indebtedness of the
Loan;

 

NOW, THEREFORE, for and in consideration of Lender’s agreement to the amendments
set forth in this March 2017 Amendment, the Loan Agreement, and the covenants,
warranties and representations of Borrower contained herein, Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by all parties, it is agreed as follows:

 

AGREEMENTS

 

The recitals set forth above are not mere recitals of fact but are contractual
in nature and are intended by the parties to be incorporated into this March
2017 Amendment by reference, except in the event of a conflict between the
incorporated recitals and the numbered sections of this March 2017 Amendment,
the numbered sections of this March 2017 Amendment shall control. Terms and
provisions which are not otherwise defined herein shall have the same meanings
as set forth in the Loan Agreement.

 

1.       Definitions. The following definitions, as set forth below, shall
replace the definitions previously set forth in the Loan Agreement:

 

  (a)         “Collateral” collectively means:

 

(i)       The following Instruments:

 

(A)      that certain Promissory Note dated March 28, 2016, from U.S.
Compounding, Inc., an Arkansas corporation (“USC”), in favor of Borrower, in the
principal amount of up to Two Million and No/100 United States Dollars
($2,000,000.00) (the “USC Note”);

 

 

 

 

 

  (B)      that certain Certificate of Deposit No. 3000028062 of Borrower (the
“CD”);

 

(ii)        All Accounts of Borrower currently or hereafter existing relating to
Borrower’s rights under the USC Note; and all rights now or hereafter existing
in and to all security agreements and other documents securing or otherwise
relating to any such Accounts (collectively, the “Accounts”); and all General
Intangibles or Payment Intangibles currently or hereafter existing relating to
Borrower’s rights under the USC Note;

 

(iii)       Any and all substitutions and replacements therefor, and all product
and proceeds of any and all of the foregoing Collateral and, to the extent not
otherwise included; and

 

(iv)       All deeds of trust, mortgages or other instruments of debt, pledge or
hypothecation evidencing or securing the USC Note, if any.

 

2.       Extension of Maturity of Loan. Borrower and Lender agree the Maturity
Date of the indebtedness evidenced by the Loan Agreement and the other documents
evidencing and securing the Loan, shall be March 1, 2018, as full set forth in
that certain March 2017 Amended and Restated Line of Credit Promissory Note
[Closed End Multiple Advance Note] executed of even date herewith (the “March
2017 Note”).

 

3.       Estoppel; Waiver; Ratification and Release.  For and in consideration
of the maturity extension granted by Lender herein, Ten United States Dollars
($10.00) and other good and valuable consideration, receipt and sufficiency
being acknowledged, Borrower, as evidenced by its signature below, agrees and
acknowledges its unqualified and unconditional obligation for the Indebtedness
without defense, affirmative defense, counterclaim, right of setoff or other
impediment to collection, and the same, if existing, being expressly released
and waived by Borrower in consideration for Lender entering into this March 2017
Amendment. 

 

4.       UCC. Notwithstanding any provisions hereof or execution by Lender, this
March 2017 Amendment (and all documents executed in connection herewith) shall
be voidable at the option of Lender should any lien searches or other
confirmatory title information regarding the Collateral (to be provided at the
expense of Borrower) reflect any default under the Loan or creation of any
adverse claim or interest regarding the Collateral. In addition, Borrower
authorizes Lender to file any and all initial, amendatory or continuation
Uniform Commercial Code filings deemed necessary by Lender.

 

2 

 

 

5.        Good Standing of Borrower. Notwithstanding any provisions hereof or
execution by Lender, this March 2017 Amendment (and all documents executed in
connection herewith) shall be voidable at the option of Lender in the event
Borrower is not validly existing and under its state of formation at the time of
execution of this March 2017 Amendment.

 

6.         No Further Modifications. Except as expressly set forth above, the
terms and provisions of the Loan Agreement shall remain in full force and
effect.

 

[ Signatures appear on following page.]

 

3 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this March 2017
Amendment this ___ day of March, 2017, with an effective date of March 31, 2017.

      BORROWER:       ADAMIS PHARMACEUTICALS CORPORATION,   a Delaware
corporation       By:  /s/ Robert O. Hopkins   Name: ROBERT O. HOPKINS   Title:
CFO       LENDER:       BEAR STATE BANK, N.A.   a national banking association  
    By:  /S/ Steve Moore   Name: STEVE MOORE   Title: Executive Vice President

 

4 

 